TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 11, 2017



                                      NO. 03-16-00545-CV


                                     Alejos Perez, Appellant

                                                v.

          City of Fort Worth; Tarrant County, Texas; and J. R. Molina, Appellees




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the orders signed by the trial court on August 5, 2016 and August 8, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the orders. Therefore, the Court affirms the trial court’s orders. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.